PER CURIAM.
We affirm appellant’s conviction and sentence but remand for correction of a scrivener’s error contained in the written judgment. See Diaz v. State, 910 So.2d 894 (Fla. 1st DCA 2005) (remanding for correction of scrivener’s error in the judgment); Bolware v. State, 668 So.2d 200 (Fla. 1st DCA 1995) (same). The judgment erroneously recites that appellant was convicted of first-degree misdemeanor driving while license suspended or revoked under section 322.34(2)(b), Florida Statutes (2001). However, appellant was charged with and convicted of second-degree misdemeanor driving while license suspended or revoked under section 322.34(2)(a). Shiver v. State, 900 So.2d 615 (Fla. 1st DCA 2005). The judgment must, therefore, be corrected to reflect appellant’s conviction for second-degree misdemeanor DWLSR under section 322.34(2)(a).
AFFIRMED but REMANDED to the trial court for the correction of the written judgment as instructed.
KAHN, C.J., LEWIS and POLSTON, JJ., concur.